Title: To James Madison from William S. Radcliff, 27 July 1816
From: Radcliff, William S.
To: Madison, James


        
          Sir,
          Washington July 27th. 1816.
        
        The disagreeable cause of my late resignation is now removed, and I hope that it has not been acted upon finally and conclusively. If however it has been accepted may I ask the favor to be indulged with a reappointment as soon as may be convenient. I have the honor to be with the highest respect Your Obt. Servt.
        
          William S. Radcliff.
        
      